Consie James was convicted in the district court of Oklahoma county of the crime of rape in the first degree, and his punishment fixed at imprisonment in the penitentiary for a term of 20 years.
This appeal has been pending in this court since the 13th day of April, 1921, the cause having been submitted May 31, 1922, at which time no appearance was made by any counsel representing plaintiff in error, nor has any brief been filed in his behalf. Rule 9 of this court (12 Okla. Crim. viii, 165 P. x) provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and, if no prejudicial error appears will affirm the judgment."
While this appeal has evidently been abandoned, the court, for the reason that this is a conviction of a felony, with punishment fixed at 20 years' imprisonment in the penitentiary, has taken occasion to examine also the transcript of the evidence, for the purpose of ascertaining if there is sufficient credible evidence in the record to sustain the verdict and judgment. An examination of the pleadings, instructions, and judgment and sentence discloses no prejudicial error, and we find the evidence sufficient to sustain the verdict and judgment.
The judgment is therefore affirmed. *Page 403